WALLER, Circuit Judge.
In this case the Court allowed restitution to the tenant in the sum of $100, being the amount of the overcharge, but he also allowed a counterclaim of the Defendants for unpaid rent of the tenant in the amount of $100, and off-set one against the other.
This case is governed by the opinion filed in the case of Woods v. Selber, 5 Cir., 171 F.2d 900, and the action of the lower Court was without error.
The judgment of the lower Court is affirmed.
The motion to dismiss the appeal is denied. We think this Court has a discretion, and under the circumstances should exercise it by .refusing to sustain ¡the motion to dismiss the appeal.
Motion denied. Judgment affirmed.